1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                ***
4
      ROBERT ROYCE BYFORD,                            Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6           v.                                        ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME (ECF NO. 89)
7
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11

12          This capital habeas corpus action was stayed from February 1, 2013, to
13   October 24, 2019, pending further state court proceedings initiated by the petitioner,
14   Robert Royce Byford, who is represented by appointed counsel. After the stay was
15   lifted, Byford was to file a third amended habeas petition by December 23, 2019. See
16   Order entered October 24, 2019 (ECF No. 88) (60 days to file third amended petition).
17          On December 19, 2019, Byford filed a motion for extension of time (ECF No. 89),
18   requesting a 32-day extension of time, to January 24, 2020, to file his third amended
19   petition. Byford’s counsel states that the extension of time is necessary because of his
20   obligations in other cases. This would be the first extension of this deadline. The
21   Respondents do not oppose the motion for extension of time.
22          The Court finds that Byford’s motion for extension of time is made in good faith
23   and not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
26   (ECF No. 89) is GRANTED. Petitioner will have until and including January 24, 2020, to
27   file his third amended habeas petition.
28
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

3    effect.

4

5                    December
               DATED THIS      23, of
                          ___ day  2019.
                                      ______________________, 2019.
6

7
                                               JAMES C. MAHAN,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
